DETAILED ACTION
Response to Arguments
	Applicant’s amendments to the claims and drawings have overcome the objections and 112 rejections in the previous office action.  
Applicant has amended claim 1 to include the limitations of original claim 2.  Applicant argues Vellore Babu no longer anticipates claim 1 as amended.
Examiner agrees.  
Applicant further argues the 103 rejection of original claim 2 in view of Vellore Babu is improper.  Examiner respectfully disagrees.  Applicant states that the specification at paragraphs [0072], [0014], [0015] and [0016] provide several advantages of the different vertical heights of the channel bottoms.  However, upon review of the cited passages, Examiner does not find this persuasive.  As stated by Applicant in the response at page 9, Applicant’s specification states “All channel bottoms 71-73 of a segment 61-67 can have the same or different vertical heights. The vertical heights, the area/position of the leakage in the nacelle 2 and the volume of the leaking liquid 60 determine the sequence of filling of the receptacle 61-67.”  Reading this, if the channel bottoms can have the same vertical height, the vertical height must not be critical to the filing sequence of the receptacles as the area/position of the leakage and the volume are relied upon to determine the filling sequence.  Therein, the cited passage evidences a lack of criticality with respect to the vertical height in determining the filling sequence.  As such, the rejection has been maintained.
Examiner notes the other cited paragraphs of Applicant’s specification appear to be directed to aspects of the upraised surfaces and not any purported benefits of channel bottom heights.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vellore Babu et al. (US 20200332778), hereinafter: “Vellore Babu”.
In Reference to Claim 1
Vellore Babu teaches:
A nacelle(12) for a wind driven power plant(10), the nacelle comprising: 
a nacelle bottom cover(32), the nacelle bottom cover comprising at least two segments(35,42,54,56,66; P[0030]), each of the at least two segments being configured to contain a respective predefined maximum volume of a liquid in a receptacle in a case of leakage(P[0036], P[0037]), and wherein the respective receptacles are configured to collectively contain a total volume that corresponds to a total amount of liquids in the wind driven power plant(P[0036], P[0037]), wherein the total amount of liquids Includes at least one of a total amount of lubricating oils and cooling liquids in the wind driven power plant(P[0003], P[0009], P[0036], P[0037]), 
a first segment(42) being adjacent to a second segment(54,56; Fig 3,4,6) and the first segment and the second segment being coupled by a channel(88) being configured to distribute the liquid from the first segment to the second segment(P0036]), if the amount of liquid in the first segment exceeds the predefined volume of the first segment(P[0036]) 
each of the at least two segments comprising a lower surface(43,55; P[0030], P[0036]), and a circumferential upraised surface(44,46,48,50) surrounding the lower surface(Fig 4-5), the lower surface and the circumferential upraised surface forming a receptacle(P[0030]), 
a section of the circumferential upraised surface forming the channel(clearly shown in Fig 4-5) and a bottom of the channel having a lower vertical height than the remainder of the circumferential upraised surface thereby defining a maximum fill-level of the receptacle(clearly shown in Fig 4-5; P[0036], the height of the bottom of the channel sets the overflow elevation, which defines the maximum fill-level of the receptacle), wherein each of the at least two segments each having a flange(51) integral with the respective segment to form an overlapping flange connection with at least one adjacent segment(clearly shown in Fig 4-8; P[0035]), wherein the flange extends in a same plane as the segment to which it belongs(see Fig 4-8), and the panel respective circumferential upraised surface forms at least a part of the respective flange(see Fig 4-8; P[0035),
wherein the nacelle comprises a third segment(66), wherein at least the second segment comprises a first and a second channel(88,92) coupled to the first and the third segment respectively(Fig 4).
Vellore Babu fails to teach:
wherein a second channel bottom of the second channel has a lower vertical height than a first channel bottom of the first channel.
However, applicant has not disclosed that having the channel bottom of the second channel has a lower vertical height than the channel bottom of the first channel solves any stated problem, is for any particular purpose, and presents no unexpected result.  The channels of Vellore Babu perform the same function of allowing the flow of leaked fluid from one segment to another and would perform equally well with different channel bottom heights as claimed by the applicant.  
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the height of the channel bottom of the second channel of Vellore Babu by lowering its vertical height as compared to the channel height of the first channel as claimed which would yield predictable results. In this case, the predictable result would be the ability to direct the flow of leakage by gravity from one segment to another as desired.
In Reference to Claim 3
Vellore Babu teaches:
The nacelle of claim 1(see rejection of claim 1 above), wherein a plurality of panels forming the nacelle bottom cove(34,35,36,38) respectively comprise one or more of the segments(36 comprises each of the liquid containment segments), wherein adjacent segments are coupled by channels such that they are consecutively filled one after the other with leaking liquid(88,90,92; P[0036], P[0037]).
In Reference to Claim 4
Vellore Babu teaches:
The nacelle of claim 3(see rejection of claim 3 above), wherein the panels are configured such that, in a predefined mounting condition, a flange gap between two overlapping flanges of a flange connection(gap between flange portions 50 and 59, which is sealed with sealing gaskets; P[0035]) is positioned above maximum fill levels of one or more receptacles adjacent to the intermediate flange connection(the gap between flange portions 50, 51 and 58, which is above must be above the max fill level of 42 and 54 as the max fill level can be no higher than the height of the overflow channel 88 as shown in Fig 5).
In Reference to Claim 5
Vellore Babu teaches:
The nacelle of claim 3(see rejection of claim 3 above), wherein one or more of the panels(35) form a raised collar that surrounds an opening in the nacelle bottom cover wherein the opening is(35B,35C, form at least a portion of a raised collar between 42 and 40) ; a tower opening(40), wherein the raised collar raises above the maximum fill-level of the receptacles(the height of the raised collar must be above the max fill level of 42 as the max fill level can be no higher than the height of the overflow channel 88).
In Reference to Claim 6
Vellore Babu teaches:
The nacelle of claim 1(see rejection of claim 1 above), wherein the liquid containment segments are manufactured as one-shot composite reinforced laminates(P0010]).
Additionally, it has been held in re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the liquid containment segments) and not of the recited process steps (in this case the “one-shot” process) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).
In Reference to Claim 8
Vellore Babu teaches:
A wind driven power plant(10) comprising the nacelle of claim 1(see rejection of claim 1 above).
In Reference to Claim 9
Vellore Babu teaches:
A wind driven power plant of claim 8(see rejection of claim 8 above).
Vellore Babu fails to teach:
A wind park comprising a plurality of wind driven power plants
The Court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP §2144.04 VI B for further clarification).
In In re Harza the claims were directed to a water seal where the seal has a “web” which comprises a plurality of “ribs” projecting outward from each side of the web. The prior art disclosed a water stop which was in the shape of a plus sign (+). Although the reference did not disclose the plurality of ribs, the Court found that the duplication of parts has no patentable significance unless a new and unexpected result is produced.
In the instant case, Vellore Babu shows a single wind driven power plant(10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of Vellore Babu by adding additional wind turbine power plants in view of case law and which would yield predictable results. In this case, the predictable result would be a plurality of wind driven power plants which form a wind park to harvest more energy as compared to having only a single wind turbine.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vellore Babu in view of Kamibayashi et al. (US 9677543), hereinafter: “Kamibayashi”.
In Reference to Claim 7
Vellore Babu teaches:
The nacelle of claim 6(see rejection of claim 6 above) wherein the cover is formed of a glass fibre-reinforced plastic(P[0010]).
Vellore Babu fails to teach:
wherein at least one of flange regions and collar regions comprise a single skin laminate.
Kamibayashi teaches:
An analogous nacelle cover panel(2) for a wind turbine assembled of a plurality of panels(3,4,5) wherein flange regions(Fig 4-7) comprise a single skin laminate(as shown in Fig 4-7 the panels 3,4 are formed from single skin fiber reinforced plastic; Col 2, ll. 38-41; also see MPEP 608.01 IX for drawing cross hatching material indications).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vellore Babu to use a single skin laminate in an attempt to simplify manufacturing as compared to a multi-piece sandwiched panel construction.
	Further, as Kamibayashi teaches that the use of a single skin laminate is a known material for constructing the nacelle cover of a wind turbine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a single skin laminate because it is merely the selection of an art known material suitable for the construction of a nacelle cover panel.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745